Citation Nr: 9911300	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veteran's death and denied entitlement to 
DEA benefits.


FINDINGS OF FACT

1.  The veteran died in December 1993 at the age of 46 years.
  
2.  The certificate of death lists the cause of death as 
colon cancer with lung, bone and lymph node metastases.

3.  Prior to his death, the veteran had noncompensable 
service connected disabilities from shell fragment wound 
residuals of the mid-anterior sternum and shell fragment 
wound scars of the right thigh.

4.  The veteran had active service in the Republic of Vietnam 
during the Vietnam War era.

5.  The record contains no competent medical evidence that 
either of the veteran's service connected disabilities was 
either the principal cause of his death or a contributory 
cause of death.

6.  The record contains no competent evidence that the 
veteran had colon cancer with lung, bone and lymph node 
metastases during active military service.

7.  VA does not recognize the veteran's colon cancer as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

8.  The record contains no competent medical evidence that 
the veteran's colon cancer was related to exposure to 
herbicide agents during his service in Vietnam. 

9.  The record contains no competent medical evidence of a 
nexus between the veteran's death from colon cancer with 
lung, bone and lymph node metastases and any inservice 
disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (1998).

2.  The appellant's claim for entitlement to DEA benefits is 
not well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).

3.  Colon cancer with lung, bone and lymph node metastases is 
not proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, supra (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's assertions 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

For the reasons discussed below, the Board finds that the 
claims are not well grounded.  The Court has held that, when 
a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the present case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the statement of the case issued in 
conjunction with this appeal advises the appellant that 
evidence fails to show that the cause of the veteran's death 
was related to his military service, and that there is no 
evidence of any relationship between the veteran's death, 
from colon cancer with lung, bone and lymph node metastases, 
and his service connected disabilities.  Moreover, unlike the 
situation in Robinette, supra, the appellant has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make her claim well 
grounded. 

I.  Is the Medical Condition on the Death Certificate 
Service Connected?

In applying the three step analysis for a well grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in December 
1993 at the age of 46 years.  The cause of death was colon 
cancer with lung, bone and lymph node metastases.  The death 
certificate does not list an underlying cause of death, but 
notes that approximately 2 years and 2 months elapsed between 
disease onset and death.  This is the current disability.  
Thus, the appellant must only satisfy the second and third 
elements under Caluza -- evidence of incurrence or 
aggravation of disease or injury in service, and competent 
medical evidence of a causal nexus between the current 
disability and the inservice injury or disease -- to 
establish a well grounded claim.

As for evidence of incurrence or aggravation of an inservice 
disease or injury, the kind of evidence necessary depends on 
the types of issues presented by the claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.
       
The appellant contends, in essence, that the veteran's death 
from colon cancer with lung, bone and lymph node metastases 
was caused by exposure to herbicide agents during service in 
Vietnam.  She proposes two theories, to which she testified 
in her December 1998 Board video conference hearing, for 
claiming that the veteran's cancer was incurred in service.  
First, the appellant argues that the veteran's lung and lymph 
node cancer were not metastases from colon cancer.  Rather, 
she claims that the lymph node and lung cancer were primary 
malignancies that were caused by herbicide exposure.  
Secondly, she argues that the veteran's colon cancer was 
caused by exposure to herbicides.  

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and develops a disease 
listed in 38 C.F.R. § 309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998). 

The veteran served in the Republic of Vietnam during the 
Vietnam War era.  Yet his exposure to Agent Orange or other 
dioxins during that period of service cannot be presumed.  
The veteran's service medical records do not show any record 
of treatment for cancer of any type in service.  In fact, no 
evidence has been presented that he was ever diagnosed with 
the aforementioned diseases or disorders, as a primary 
illness, associated with exposure to herbicides.

As for the origin of lung and lymph node cancers, the 
appellant contends that these conditions arose on their own, 
and were not due to a metastasis from colon cancer.  The 
Board reviewed all the medical records in evidence and does 
not find merit in the appellant's assertion.  The appellant 
relies in great part on a September 1991 computed tomography 
(CT) scan report of the abdomen from William J. Bean, M.D.  
In this report, Dr. Bean stated that the retroperitoneal area 
demonstrates multiple areas of nodularity around the aorta 
and vena cava and the left pararenal area medially.  He 
further stated that nodal enlargement is identified down as 
far as the infrarenal area, and that these findings would 
suggest either a generalized disease process or spread from a 
colon lesion.  Another September 1991 CT scan from Dr. Bean, 
covering the pelvis, noted multiple retroperitoneal nodes, 
and an enlarged scrotum suggesting a testicular tumor with 
metastasis, lymphoma.  The appellant asserts that this 
creates an equal probability that the veteran's subsequently 
diagnosed lung and lymph node cancer were primary 
malignancies and not as a result of colon cancer metastases.  
The Board finds that the overwhelming evidence does not 
support this proposition.

The Board points out that in October 1991, the veteran was 
seen by Dr. Karnik, who determined that the enlarged scrotum 
detected by Dr. Bean was nothing more than a hydrocele.  
Furthermore, the veteran underwent a left colon resection 
shortly thereafter that revealed a mass in the sigmoid or 
distal descending colon, probably carcinoma by colonoscopy.  
The surgeon, Francisco J. Soler, M.D., found negative 
lymphadenopathy, but obvious signs of metastatic disease 
elsewhere.  Laboratory results from this procedure revealed 
adenocarcinoma of the left colon, and described this colon 
cancer as an aggressive tumor of fairly longstanding, with 
the lymph nodes not involved by the cancer.  In November 
1991, Dr. Soler surgically inserted a catheter; his 
postoperative diagnosis was carcinoma of the colon metastatic 
to the lungs, supraclavicular area, need for venous access.

The Board finds that this evidence at the first findings of 
carcinoma supports the final diagnosis two years later at the 
time of the veteran's death that he died from colon cancer 
with metastatic lung, bone and lymphatic cancer.  This cause 
of death established by Dr. Alexander W. Washington, Jr., 
M.D. - who treated the veteran from October 1991 until his 
death -- is consistent with the original postoperative 
diagnosis by Dr. Soler in 1991.  Therefore, the Board finds 
that the evidence does not support the appellant's theory 
that the veteran had primary lung or lymphatic cancer, which 
might be presumed to be caused by exposure to herbicide 
agents, and finds that the evidence shows that only colon 
cancer was the primary malignancy leading to the veteran's 
death.  As previously stated, colon cancer is not one of the 
diseases that VA has positively associated with exposure to 
herbicide agents in Vietnam.

As for the appellant's argument that the veteran's colon 
cancer was caused by exposure to herbicide agents in Vietnam, 
the Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 59 
Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 
1996).  Although the appellant and her representative refer 
to medical studies suggesting that colon cancer may be caused 
by herbicide agent exposure, this proposition has not risen 
to the level of adding colon cancer to the list of 
presumptive diseases for service connection for herbicide 
agent exposure.

The appellant can still prevail, nonetheless, in her claim on 
this second basis if she can present competent medical 
evidence showing a nexus between herbicide exposure during 
the veteran's service and his development of colon cancer.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Board concludes, however, that the appellant has not 
presented a well grounded claim on this basis.  There is no 
competent medical evidence that the veteran's death from 
colon cancer was related to herbicide exposure in service or 
was otherwise related to disease or injury during service.  
The appellant's assertions that such a relationship exists 
are not afforded any probative weight without evidence that 
she has the expertise to render opinions about medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that she has presented any physician's 
opinion that her husband developed colon cancer as a result 
of exposure to Agent Orange or other herbicides.

Without evidence that the veteran died as a result of a 
disease from which exposure to Agent Orange or other 
herbicide agents can be presumed, and without medical 
evidence of a nexus between the veteran's colon cancer with 
lung, bone and lymph node metastases and any in-service 
disease, injury, or herbicide exposure, the Board finds that 
the evidence of colon cancer with lung, bone and lymph node 
metastases does not meet the criteria set forth in Caluza, 
supra.  The claim for service connection for this condition 
is, thus, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).

II.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had noncompensable 
service connected disabilities from shell fragment wound 
residuals of the mid-anterior sternum and shell fragment 
wound scars of the right thigh.  In reviewing the record, the 
Board does not find any medical evidence that either of these 
service connected disabilities caused or contributed to the 
cause of his death.  Both of these disabilities were rated 
noncompensable since the initial August 1979 rating decision, 
thus static in nature.  They clearly were not the principal 
cause of death.  Furthermore, these disabilities did not 
affect a vital organ or vital bodily function, but rather 
involved the musculoskeletal system.  Thus the Board finds 
that these disabilities did not contribute to the veteran's 
death due to cancer.  See 38 C.F.R. § 3.312(c)(3) (1998).    
The facts before the Board, as previously discussed, do not 
suggest that the veteran's death was caused by shell fragment 
wound residuals, but rather by the progressive spread of 
cancer from his colon to other parts of his body.  Therefore, 
the Board does not find that these disabilities played any 
role in the veteran's death.

The veteran's claims file contains no medical evidence that 
indicates that his colon cancer with lung, bone and lymph 
node metastases was related to his active service.  Further, 
the record does not indicate that the aforementioned service 
connected disabilities contributed, either principally or 
substantially, to the veteran's death.  Therefore, the Board 
concludes that the claim for service connection for cause of 
death is not plausible, and as a result is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).

III.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, entitlement to DEA is also not 
well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied; entitlement to DEA benefits is therefore 
also denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

